Filed 5/10/16 P. v. Galley CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Placer)
                                                            ----




THE PEOPLE,

                   Plaintiff and Respondent,                                                 C078824

         v.                                                                      (Super. Ct. Nos. 62122897,
                                                                                   62124820, 62128294)
ANTHONY JAMES GALLEY,

                   Defendant and Appellant.


         Appointed counsel for defendant Anthony James Galley has filed an opening brief
that sets forth the facts of the case and asks this court to review the record and determine
whether there are any arguable issues on appeal. (People v. Wende (1979) 25 Cal. 3d 436
(Wende).) After reviewing the entire record, we order a correction to the abstract of
judgment to reflect the victim restitution awards in case No. 62-124820 and affirm the
judgment.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal. 4th 106, 110, 124.)




                                                             1
       On May 27, 2013, defendant twice entered a Kaiser Permanente building, taking
two trash cans full of property. He left a duffle bag of burglary tools behind. Defendant
was charged in case No. 62-122897 with two counts of second degree commercial
burglary and one count of possession of burglary tools. (Pen. Code, §§ 459, 466.)1
       On July 13, 2013, defendant entered a school building and took a camera worth
$3,000. On July 29, 2013, defendant entered a personal residence and took several items,
including a laptop computer, a rifle, a new television still in its box, and a check -- that
defendant later cashed. Defendant was charged in case No. 62-124820 with nine counts:
(1) first degree burglary (§ 459), (2) possession of a firearm by a felon (§ 29800, subd.
(a)(1)), (3) grand theft firearm (§ 487, subd. (d)(2)), (4) two counts of felony grand theft
(§ 487, subd. (a)), (5) receiving stolen property (§ 496, subd. (a)), (6) two counts of
identity theft (§ 530.5, subd. (a)), and (7) forgery (§ 476). It was further alleged
defendant had committed the grand theft offense while released on bail or on his own
recognizance within the meaning of section 12022.1.
       On December 11, 2013, defendant broke into a car and stole a bag containing a
firearm and a wallet. Defendant thereafter attempted to make purchases using the Home
Depot credit card that was in the wallet. Defendant was charged in case No. 62-128294
with six counts: (1) possession of a firearm by a felon (§ 29800, subd. (a)(1)), (2) second
degree burglary of a vehicle (§ 459), (3) identity theft (§ 530.5), (4) two counts of second
degree commercial burglary (§ 459), and (5) grand theft firearm (§ 487, subd. (d)(2)). It
was further alleged defendant committed the grand theft firearm offense while released
on bail or on his own recognizance within the meaning of section 12022.1.
       On January 27, 2015, defendant pleaded no contest in case No. 62-122897 to
second degree commercial burglary (§ 459). Defendant also pleaded no contest in case




1      Undesignated statutory references are to the Penal Code.

                                               2
No. 62-124820 to first degree burglary (§ 459), misdemeanor grand theft of a firearm
(§ 487, subd. (d)(2)), felony grand theft (§ 487, subd. (a)), and identity theft (§ 530.5,
subd. (a)). Defendant further admitted the section 12022.1 on bail enhancement
allegation. Defendant also pleaded no contest in case No. 62-128294 to possession of a
firearm by a felon (§ 29800, subd. (a)(1)), identity theft (§ 530.5, subd. (a)), and
misdemeanor grand theft (§ 487, subd. (d)(2)). In exchange for his plea, it was agreed he
would serve a nine-year four-month term in state prison and the remaining counts and
allegations would be dismissed.
       Sentencing took place on February 10, 2015. The trial court sentenced defendant
to serve an aggregate term of nine years four months in state prison as follows: (1) in
case No. 62-124820 to serve the midterm of four years for first degree burglary (§ 459), a
consecutive one-third the midterm (eight months) for identity theft (§ 530.5, subd. (a)), a
consecutive one-third the midterm (eight months) for felony grand theft (§ 487, subd.
(a)), a concurrent six months for grand theft (§ 487, subd. (d)(2)), and a consecutive two
years for the on-bail enhancement; (2) in case No. 62-122897 to serve a consecutive one-
third the midterm (eight months) for second degree commercial burglary (§ 459); and (3)
in case No. 62-128294 to a consecutive one-third the midterm (eight months) for
possession of a firearm by a felon (§ 29800, subd. (a)(1)), a consecutive one-third the
midterm (eight months) for identity theft (§ 530.5), and a concurrent six months for grand
theft (§ 487, subd. (d)(2)). The trial court also imposed various fines and fees and
awarded defendant 348 days of presentence conduct credit.
       Defendant appeals. He did not obtain a certificate of probable cause. (§ 1237.5.)
       Appointed counsel filed an opening brief that sets forth the facts of the case and
requests this court to review the record and determine whether there are any arguable
issues on appeal. (Wende, supra, 25 Cal. 3d 436.) Defendant was advised by counsel of
the right to file a supplemental brief within 30 days of the date of filing of the opening
brief. More than 30 days elapsed, and we received no communication from defendant.

                                              3
       Our review of the record discloses an omission from the abstract of judgment. At
sentencing, defendant stipulated to victim restitution in case No. 62-124820 to M.W. in
the amount of $1,610 and to Dry School District in the amount of $3,000. Those victim
restitution awards were omitted from the abstract of judgment. We order the abstract of
judgment corrected to reflect those imposed amounts. (People v. Mitchell (2001)
26 Cal. 4th 181, 184, 185.)
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                     DISPOSITION
       The judgment is affirmed. The trial court is directed to prepare a corrected
abstract of judgment reflecting the victim restitution awards in case No. 62-124820 and to
forward a certified copy thereof to the Department of Corrections and Rehabilitation.



                                                             /s/
                                                 HOCH, J.



We concur:



         /s/
BLEASE, Acting P. J.



             /s/
ROBIE, J.




                                            4